Per Curiam.
The State concedes, and we agree, that the record does not conclusively refute Kowlessar's post-conviction claim. We therefore reverse and remand with instructions for the trial court to either attach additional records conclusively refuting Kowlessar's claim,1 or conduct an evidentiary hearing, if necessary.
Reversed and remanded.
Gross, Damoorgian and Conner, JJ., concur.

We also note that the record attached to the order did not include Page 2 of the plea form which contained Kowlessar's conditions.